 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of July 30,
2014 by and between Cyalume Technologies Holdings, Inc., a Delaware corporation
(the “Company”), and each of the investors listed on the Schedule of Purchasers
attached hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A.           The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.           Each Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, that number of units of
securities set forth opposite such Purchaser’s name in the Schedule of
Purchasers, each security comprising (i) one (1) share of Series B Convertible
Preferred Stock, par value $0.001 per share (each a “Series B Share” and,
collectively, the “Series B Shares”), of the Company, having the rights and
preferences set forth in the Certificate of Designation of Series B Convertible
Preferred Stock filed by the Company with the Secretary of State of Delaware as
of July 30, 2014 (the “Series B Certificate of Designation”) and convertible
into 35,713.147 shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”, the shares of Common Stock issuable upon conversion of the
Series B Shares collectively are referred to as the “Conversion Shares”), and
(ii) one (1) share of Series C Preferred Stock, par value $0.001 per share (each
a “Series C Share” and, collectively, the “Series C Shares”), of the Company,
having the rights and preferences set forth in the Certificate of Designation of
Series C Convertible Preferred Stock filed by the Company with the Secretary of
State of Delaware as of July 30, 2014 (the “Series C Certificate of
Designation”).

 

C.           The Series B Shares and Series C Shares collectively are referred
to herein as the “Shares,” and the Shares and the Conversion Shares collectively
are referred to herein as the “Securities”.

 

D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Conversion Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

E.           On July 30, 2014, the Company has, with the consent of the holder
of the Series A Preferred (as defined herein), filed an Amended and Restated
Certificate of Designation of Series A Convertible Preferred Stock (the “Amended
and Restated Series A Certificate of Designation”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

 

 

  

“Accredited Investor” has the meaning set forth in Rule 501(a) under the
Securities Act.

 

“Acquiring Person” has the meaning set forth in Section 4.7.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager (or an Affiliate thereof) as such Purchaser will
be deemed to be an Affiliate of such Purchaser. Further, with respect to a
Purchaser who is an individual or an entity that is owned by an individual or
his family members, any trust, limited liability company, limited partnership or
other entity that is owned and/or controlled by such Purchaser, such
individual or such individual’s family members or entities for the benefit of
such individual or his family members will be deemed to be an Affiliate of such
Purchaser.

 

“Aggregate Purchase Price” means, for each Purchaser, the amount set forth
opposite such Purchaser’s name in column 6 of the Schedule of Purchasers.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Amended and Restated Series A Certificate of Designation” has the meaning set
forth in the Recitals.

 

“Amended and Restated JFC Note” means that certain Amended and Restated
Promissory Note dated as of November 19, 2013 by and among the Company as Maker
and JFC Technologies, LLC, as payee.

 

“Basic Amount” means, with respect to each Purchaser, that portion of the
Offered Securities identified in an Offer Notice which equals the proportion
that the Common Stock issued and held, or issuable (directly or indirectly) upon
conversion of the Series B Shares, as applicable, and any other Common Stock
Equivalents then held, by such Purchaser bears to the total Common Stock of the
Company issued and held, or issuable (directly or indirectly) upon conversion of
the Series B Shares, as applicable, and any other Common Stock Equivalents then
held, by all holders of such securities (assuming full conversion of all Series
B Shares and other Common Stock Equivalents).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Buy-In” has the meaning set forth in Section 4.1(g).

 

“Buy-In Price” has the meaning set forth in Section 4.1(g).

 

“Closing” means, with respect to each Purchaser, the closing of the purchase and
sale of the Shares being purchased by such Purchaser on the applicable Closing
Date pursuant to Section 2.1.

 

2

 

  

“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share for such security on the Principal Trading
Market, as reported by Bloomberg Financial Markets, or, (b) if the Principal
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price then the last bid price of such security prior
to 4:00 P.M., New York City time, as reported by Bloomberg Financial Markets, or
(c) if the foregoing do not apply, the last closing price of such security on a
Trading Market which the Common Stock is listed or quoted for trading on the
date in question as reported by Bloomberg Financial Markets, or (d) if no
closing bid price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC). If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the holder of such security. If the Company and such holder are unable to agree
upon the fair market value of such security, then the Board of Directors of the
Company shall use its good faith judgment to determine the fair market value.
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

 

“Closing Date” means, in the case of each Closing, the Trading Day when all of
the Transaction Documents have been executed and delivered by the applicable
parties thereto, and all of the conditions set forth in Sections 2.1, 2.2, 5.1
and 5.2 hereof are satisfied or waived, as the case may be, or such other date
as the applicable parties may agree.

 

“Columbus Nova” means Columbus Nova Small Cap Holdings LLC.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Greenberg Traurig, LLP with offices located at 200 Park
Avenue, New York, NY 10166.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Shares” has the meaning set forth in the Recitals.

 

“Deadline Date” has the meaning set forth in Section 4.1(g).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

3

 

  

“Disclosure Schedules” has the meaning set forth in Section 3.1.

 

“DTC” has the meaning set forth in Section 4.1(e).

 

“Effective Date” means the date by which a Registration Statement filed by the
Company pursuant to Section 2(a) of the Registration Rights Agreement is first
declared effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exempt Issuances” has the meaning set forth in Section 4.12(j).

 

“Indemnified Liabilities” has the meaning set forth in Section 4.9(a).

 

“Indemnified Person” has the meaning set forth in Section 4.9(b).

 

“IRA” means that certain Investor Rights Agreement by and among the Company and
the other persons and entities party thereto, dated as of December 19, 2008.

 

“JFC Asset Purchase Agreement” means that certain Asset Purchase Agreement,
dated as of August 31, 2011, by and between the Company, Cyalume Specialty
Products, Inc., JFC Technologies, LLC and James G. Schleck, as amended by the
Amendment Agreement effective as of December 27, 2012.

 

“Legend Removal Date” has the meaning set forth in Section 4.1(e).

 

“Legend Removal Event” has the meaning set forth in Section 4.1(e).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Company operates, provided that such effects are not borne disproportionately by
the Company, (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Securities or other transactions contemplated by
this Agreement, (iii) effects caused by any event, occurrence or condition
resulting from or relating to the taking of any action by the Company as
required in accordance with this Agreement, (iv) any change in applicable laws
or the interpretation thereof, (v) any change in United States generally
acceptable accounting principles or other accounting requirements or principles,
or (vi) commencement of a war or material armed hostilities or act of terrorism
directly involving the United States of America.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed, in each case, within the two (2) year period prior
to the date hereof, as an exhibit to the SEC Reports pursuant to Item 601(b)(4)
or Item 601(b)(10) of Regulation S-K.

 

“Mezzanine Agreement” means that certain Subordinated Loan Agreement dated as of
July 29, 2010 by and among the Company, as Guarantor, Cyalume Technologies, Inc.
as Borrower, the Subsidiary Guarantors (as defined therein), and Granite Creek
Partners Agent, LLC as Agent, and the Additional Lenders (as defined therein),
as amended.

 

4

 

  

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Notice of Acceptance” has the meaning set forth in Section 4.12(b).

 

“Offer” has the meaning set forth in Section 4.12(a).

 

“Offer Notice” has the meaning set forth in Section 4.12(a).

 

“Offer Period” has the meaning set forth in Section 4.12(b).

 

“Offered Securities” has the meaning set forth in Section 4.12(a).

 

“Outside Date” means July 30, 2014, provided that the Outside Date with respect
to the Shares to be purchased herender by Bayonet Capital Fund I, LLC shall be
August 13, 2014.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Bulletin Board.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.

 

“Purchase Price” means $2,000.00 per unit.

 

“Purchaser(s)” has the meaning set forth in the Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Director” has the meaning set forth in Section 4.13.

 

“Purchaser Party” has the meaning set forth in Section 4.9.

 

“Purchaser Threshold Date” means, with respect to each Purchaser, (A) prior to
the date that the Series C Shares are redeemed in full by the Company in
accordance with the terms of the Series C Certificate of Designation, the
earlier of the date upon which such Purchaser (together with its Affiliates)
holds less than (i) 25% of the Series C Shares purchased by such Purchaser at
the Closing or (ii) 10% of the Common Stock (on a fully diluted, as-if converted
basis) and (B) after the date that the Series C Shares are redeemed by the
Company in accordance with the terms of the Series C Certificate of Designation,
the date upon which such Purchaser (together with its Affiliates) holds less
than 10% of the Common Stock (on a fully diluted, as-if converted basis).

 

“Recapitalization” shall mean any stock dividend, stock split, combination of
shares, reorganization, recapitalization, reclassification or other similar
event.

 

“Refused Securities” has the meaning set forth in Section 4.12(c).

 

5

 

  

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchaser of the Registrable Securities.

 

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

 

“Securities” has the meaning set forth in the Recitals.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Senior Loan Agreement” means certain Amended and Restated Revolving Credit and
Term Loan Agreement dated as of July 29, 2010 by and among the Company, as
Guarantor, Cyalume Technologies, Inc. as Borrower, the Subsidiary Guarantors (as
defined therein), and TD Bank, N.A. as Agent and Lender, and the Additional
Lenders (as defined therein), as amended.

 

“Series A Preferred” has the meaning set forth in Section 4.12(j).

 

“Series B Certificate of Designation” has the meaning set forth in the Recitals.

 

“Series B Shares” has the meaning set forth in the Recitals.

 

“Series C Certificate of Designation” has the meaning set forth in the Recitals.

 

“Series C Shares” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Stock Certificate” has the meaning set forth in Section 2.2(a)(ii).

 

“Subsequent Placement” has the meaning set forth in Section 4.12.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
listed on its Principal Trading Market, a day on which the Common Stock is
traded on any Trading Market, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC), or any similar organization or agency
succeeding to its functions of reporting prices; provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

 

6

 

  

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT
LLC (formerly the American Stock Exchange), the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement and any other documents or
agreements explicitly contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, NY 11219, and a facsimile number of (718) 236-4588, or any successor
transfer agent for the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1           Closing.

 

(a)       Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser
that number of units of securities as is set forth opposite such Purchaser’s
name in column (3) on the Schedule of Purchasers. Each such unit shall be
comprised of one (1) Series B Share one (1) Series C Share. Each Series B Share
may be converted into 35,713.147 Conversion Shares at any time at the option of
the applicable Purchaser as provided in the Series B Certificate of Designation.

 

(b)      Closing. The Closing of the purchase and sale of the Shares shall take
place at the offices of Latham & Watkins, LLP, 885 Third Avenue, New York, New
York 10022-4834 on the applicable Closing Date or at such other location or
remotely by facsimile transmission or other electronic means as the parties may
mutually agree.

 

(c)      Form of Payment. On the applicable Closing Date, each Purchaser shall
wire such Purchaser’s respective Aggregate Purchase Price, in United States
dollars and in immediately available funds, to a bank account designated by the
Company; provided that in the case of Columbus Nova, $250,000.00 of such
Purchaser’s Aggregate Purchase Price shall be deemed paid by means of the
satisfaction and discharge of all amounts payable under that certain convertible
subordinated promissory note, in the original principal amount of $250,000.00,
issued by the Company to Columbus Nova on July 10, 2014, in accordance with the
terms of such note (and Columbus Nova hereby agrees that, at the Closing of its
purchase of Shares, its right to receive any interest accrued under such note is
waived, and such note shall be deemed to have been paid, satisfied and
discharged in full).

 

(d)      Backstop. Notwithstanding anything to the contrary in this Agreement,
if Bayonet Capital Fund I, LLC fails for any reason to purchase, on or before
August 8, 2014, any or all of the units of securities to be purchased by it
hereunder then Michael G. Barry shall, on or before the Outside Date applicable
to such units of securities, purchase all such units of securities not so
purchased by Bayonet Capital Fund I, LLC, on the same terms and conditions
contained herein.

 

7

 

  

2.2           Closing Deliveries.   

 

(a)          On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

 

(i)          this Agreement, duly executed by the Company;

 

(ii)         One or more original stock certificates, free and clear of all
restrictive and other legends (except as provided in Section 4.1(c) hereof),
evidencing the Shares purchased by such Purchaser hereunder, registered in the
name of such Purchaser (the “Stock Certificates”);

 

(iii)        a legal opinion of Company Counsel, dated as of the Closing Date
and in substantially the form attached hereto as Exhibit B, executed by such
counsel and addressed to the Purchasers;

 

(iv)        the Registration Rights Agreement, duly executed by the Company;

 

(v)         a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company and the duly authorized special
committee thereof formed for the purposes of assessing the transactions
contemplated by this Agreement and the other Transaction Documents approving
such transactions, (b) certifying the current versions of the certificate of
incorporation, as amended, and by-laws of the Company and (c) certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company, in the form attached hereto as
Exhibit C;

 

(vi)        the Compliance Certificate referred to in Section 5.1(i);

 

(vii)       a certificate evidencing the good standing of the Company issued by
the Secretary of State of Delaware, as of a date within seven (7) Business Days
of the Closing Date; and

 

(viii)      a certified copy of the certificate of incorporation including the
Series B Certificate of Designation, the Series C Certificate of Designation and
the Amended and Restated Series A Certificate of Designation, as certified by
the Secretary of State of Delaware, as of a date within seven (7) Business Days
of the Closing Date.

 

(b)          On or prior to the Closing, each Purchaser, severally and not
jointly, shall deliver or cause to be delivered to the Company the following
(the “Purchaser Deliverables”):

 

(i)          this Agreement, duly executed by such Purchaser;

 

(ii)         the Aggregate Purchase Price payable by such Purchaser, in United
States dollars and in immediately available funds, by wire transfer to an
account designated by the Company; and

 

(iii)        the Registration Rights Agreement, duly executed by the Purchaser.

 

8

 

  

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. Except as set forth
in the schedules delivered herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify the
representations made herein on the corresponding Section of the Agreement and
each other Section or subsection of this Article III, but only to the extent
that it is reasonably and readily apparent that such disclosure is applicable to
such other Section or subsection of this Article III, the Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each Purchaser:

 

(a)          Subsidiaries. The Company has no direct or indirect subsidiaries
other than those listed in Schedule 3.1(a) hereto. Except as disclosed in
Schedule 3.1(a) hereto, the Company (i) owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens, and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities, and (ii) does not own, directly or
indirectly, any long-term debt of or equity interest in any other Person.

 

(b)          Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite corporate
power and authority to own or lease and use its properties and assets and to
carry on its business as currently conducted in all material respects. Neither
the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in a
Material Adverse Effect, and no Proceeding has been instituted, is pending, or,
to the Company’s Knowledge, has been threatened in writing in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the reservation for issuance and the subsequent issuance of the Conversion
Shares upon conversion of the Series B Shares) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

9

 

  

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares and the reservation for issuance
and issuance of the Conversion Shares and assuming the filing of the Amended and
Restated Series A Certificate of Designation, the Series B Certificate of
Designation and the Series C Certificate of Designation with the Delaware
Secretary of State) do not and will not (i) conflict with or violate any
provisions of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or otherwise result in a violation of the organizational
documents of the Company or any Subsidiary, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract (other than any such conflict,
default or right that has been waived on or prior to the date hereof), or (iii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchaser herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company or a
Subsidiary is bound or affected, except in the case of clauses (ii) and (iii)
such as would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect or a material adverse effect on
the legality, validity or enforceability of any Transaction Document or on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

 

(e)          Filings, Consents and Approvals. Assuming the filing of the Amended
and Restated Series A Certificate of Designation, the Series B Certificate of
Designation and the Series C Certificate of Designation with the Delaware
Secretary of State, neither the Company nor any of its Subsidiaries is required
to obtain any consent, waiver, approval, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority, holder of outstanding securities
of the Company or any Subsidiary or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Securities), other than any such consent, waiver
or approval that has been waived or granted on or prior to the date hereof
(collectively, the “Required Approvals”).

 

(f)           Issuance of the Securities. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws. As of the Closing Date, the Company shall have reserved from
its duly authorized capital stock the number of shares of Common Stock issuable
upon the conversion of the Series B Shares. The Company shall, so long as any of
the Series B Shares are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued capital stock, solely for the
purpose of effecting the conversion of the Series B Shares, the number of shares
of Common Stock issuable upon conversion of the Series B Shares.

 

10

 

  



(g)          Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto. The Company has not issued any capital stock since the
date of its most recently filed SEC Report other than to reflect stock option
and warrant exercises or vesting of restricted stock units that do not,
individually or in the aggregate, have a material adverse effect on the issued
and outstanding capital stock, options and other securities. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents that have not been effectively waived as of the Closing Date. Except
as set forth on Schedule 3.1(g) or a result of the purchase and sale of the
Shares, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock or Common Stock Equivalents, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth on Schedule 3.1(g), the issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock, Common Stock Equivalents
or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. Other than the IRA, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the Company’s Knowledge, between or
among any of the Company’s stockholders.

 

(h)          SEC Reports; Disclosure Materials. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”, and the SEC Reports, together with the Disclosure Schedules, being
collectively referred to as the “Disclosure Materials”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension, except where the failure
to file on a timely basis would not have or reasonably be expected to result in
a Material Adverse Effect and would not have or reasonably be expected to result
in any limitation or prohibition on the Company’s ability to register the
Conversion Shares for resale on Form S-1 or on the Purchaser from using Rule 144
to resell any Securities. As of their respective filing dates, or to the extent
corrected by a subsequent amendment, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. Each of the Material Contracts
to which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any of its Subsidiaries are subject has been filed (or
incorporated by reference) as an exhibit to the SEC Reports.

 

(i)          Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. The Purchaser shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this paragraph (i) that may be due in
connection with the transactions contemplated by the Transaction Documents. The
Company shall indemnify, pay, and hold the Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such right, interest or
claim.

 

11

 

  

(j)          Private Placement. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Trading Market.

 

(k)         Investment Company The Company is not, and immediately after receipt
of payment for the Shares, will not be an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act of 1940, as amended.

 

(l)          Registration Rights. Other than the Purchasers or as set forth in
Schedule 3.1(l) hereto, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.

 

(m)        No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six (6) months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(n)         No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.

 

(o)        Acknowledgment Regarding Purchaser’s Purchase of Securities.  The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of its respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated thereby is merely
incidental to such Purchaser’s purchase of the Securities. The Company further
represents to each Purchaser that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(p)        No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 

3.2           Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

 

12

 

  

(a)          Organization; Authority. Such Purchaser, if it is an entity, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Purchaser is an entity, the
execution and delivery of this Agreement by such Purchaser and performance by
such Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)          No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) conflict with or violate any provisions of the
organizational documents of such Purchaser (if applicable), (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, indenture or instrument to which such Purchaser is a
party, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, litigation, decree or other restriction of any
court or governmental authority to which such Purchaser is subject (including
federal and state securities laws and regulations) applicable to such Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform on a timely basis its obligations
hereunder.

 

(c)          Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Shares and, upon
conversion of the Series B Shares, will acquire the Conversion Shares issuable
upon exercise thereof as principal for its own account and not with a view to,
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Securities (or any securities which are derivatives thereof) to or
through any person or entity; such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer.

 

(d)          Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, and on each date on which it
elects to convert the Series B Shares it will be, an Accredited Investor. Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in financial and business matters so
that such Purchaser is capable of evaluating the merits and risks of the
investment in the Shares that it is purchasing pursuant to this Agreement, is
making an informed investment decision with respect thereto and has the capacity
to protect its own interests with respect thereto.

 

13

 

  

(e)         General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

 

(f)          Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or such Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.

 

(g)         Residency. Such Purchaser’s offices in which its investment decision
with respect to the Securities was made are located at the address immediately
below such Purchaser’s name in the Schedule of Purchasers.

 

The Company and each Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article III and the Transaction Documents.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1           Transfer Restrictions.

 

(a)         Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser acknowledges that the Securities may be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of the Securities
other than (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) pursuant to Rule 144 (provided that the applicable Purchaser
provides the Company with reasonable assurances (in the form of seller and, if
applicable, broker representation letters) that the securities may be sold
pursuant to such rule) or (iv) in connection with a bona fide pledge as
contemplated in Section 4.1(c), the Company may require the transferor thereof
to provide to the Company, as a condition to its registration of such Securities
in the name of the applicable transferee(s), an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act; provided, that no such opinion shall be required with
respect to a transfer of Securities to an Affiliate of such Purchaser made in
accordance with Section 4(2) of the Securities Act and/or Rule 506 of Regulation
D, and who agrees to be bound by the terms and conditions of this Agreement.

 

14

 

  

(b)          Lock-Up. Each Purchaser hereby agrees that it will not, without the
prior written consent of the Company (such consent not to be unreasonably
withheld, delayed or conditioned), during the period commencing on the Closing
Date and ending on the date one hundred eighty (180) days after the Closing Date
lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any Securities purchased by such Purchaser pursuant to this
Agreement to any party other than an Affiliate of Purchaser (so long as such
Affiliate agrees to abide by the terms of this Section 4.1(b)).

 

(c)          Restriction on Transfer of Shares. In addition to the other
restrictions on transfer contained herein, each Purchaser hereby agrees that it
will not at any time, without the prior written consent of the Company, lend,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any of
the Shares purchased by such Purchaser pursuant to this Agreement (but not any
Conversion Shares); provided, however, that a Purchaser may transfer Shares to
an Affiliate of such Purchaser, if such Affiliate agrees to abide by the terms
of this Section 4.1(c).

 

(d)          Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(e):

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

In addition, certificates evidencing the Shares (but not any Conversion Shares)
shall bear a restrictive legend in substantially the following form:

 

IN ADDITION, THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES
REPRESENTED HEREBY IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF A CERTAIN SECURITIES PURCHASE AGREEMENT BY AND AMONG THE
STOCKHOLDER, THE CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE
CORPORATION. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE CORPORATION.

 

15

 

  

The Company acknowledges and agrees that, subject to the provisions of Sections
4.1(b) and 4.1(c), a Purchaser may from time to time pledge, and/or grant a
security interest in, some or all of the legended Securities in connection with
applicable securities laws, pursuant to a bona fide margin agreement in
compliance with a bona fide margin loan. Such a pledge would not be subject to
approval or consent of the Company and no legal opinion of legal counsel to the
pledgee, secured party or pledgor shall be required in connection with the
pledge, but such legal opinion shall be required in connection with a subsequent
transfer or foreclosure following default by such Purchaser transferee of the
pledge. No notice shall be required of such pledge, but the applicable
Purchaser’s transferee shall promptly notify the Company of any such subsequent
transfer or foreclosure of such legended Securities. Each Purchaser acknowledges
that the Company shall not be responsible for any pledges relating to, or the
grant of any security interest in, any of the Securities or for any agreement,
understanding or arrangement between such Purchaser and its pledgee or secured
party. At any Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(e), any Securities subject to a pledge or security
interest as contemplated by this Section 4.1(d) shall continue to bear the
legend set forth in this Section 4.1(d) and be subject to the restrictions on
transfer set forth in Section 4.1(a).

 



(e)          Removal of Legends. The legend set forth in Section 4.1(d) above
shall be removed and the Company shall issue a certificate without such legend
or any other legend to the holder of the applicable Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale under the Securities Act (provided that, if a Purchaser is
selling pursuant to the effective registration statement registering the
Securities for resale, such Securities are sold only during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), or (ii) such Securities are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company). Following the Effective Date, if required by the Transfer Agent, the
Company shall cause Company Counsel to issue to the Transfer Agent a legal
opinion confirming the occurrence of the registration of such Securities for
resale under the Securities Act. Any fees (with respect to the Transfer Agent,
Company Counsel or otherwise) associated with the issuance of such opinion or
the removal of such legend shall be borne by the Company. Following the
Effective Date, or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three (3) Trading Days
following the delivery by a Purchaser to the Company (with notice to the
Company) of a legended certificate representing Shares or Conversion Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer), and an opinion of
counsel to the extent required by Section 4.1(a) (such third (3rd) Trading Day,
the “Legend Removal Date”), deliver or cause to be delivered to the transferee
of such Purchaser or such Purchaser, as applicable, a certificate representing
such Securities that is free from all restrictive and other legends. The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section
4.1(e). Certificates for Shares or Conversion Shares subject to legend removal
hereunder may be transmitted by the Transfer Agent to the applicable Purchaser
by crediting the account of such Purchaser’s prime broker with DTC as directed
by such Purchaser.

  

16

 

  

(f)           Acknowledgement. Each Purchaser acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While a Registration Statement remains
effective, a Purchaser may sell Registrable Securities in accordance with the
plan of distribution contained in such Registration Statement and if it does so
it will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. Each Purchaser agrees that if it is
notified by the Company in writing at any time that any Registration Statement
registering the resale of Registrable Securities is not effective or that the
prospectus included in such Registration Statement no longer complies with the
requirements of Section 10 of the Securities Act, such Purchaser will refrain
from selling such Registrable Securities without the prior written consent of
the Company (such consent not to be unreasonably withheld, delayed or
conditioned) until such time as such Purchaser is notified by the Company that
such Registration Statement is effective or such prospectus is compliant with
Section 10 of the Securities Act, unless such Purchaser is able to, and does,
sell such Registrable Securities pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act. Both the Company
and its Transfer Agent, and their respective directors, officers, employees and
agents, may rely on this Section 4.1(f) and each Purchaser will indemnify and
hold harmless each of such persons from any breaches or violations of this
Section 4.1(f) by such Purchaser.

 

(g)           Buy-In. If the Company shall fail for any reason or for no reason
to issue to a Purchaser unlegended certificates within three (3) Trading Days
after receipt of all documents necessary for the removal of the legend set forth
above (the “Deadline Date”) with respect to Securities held by such Purchaser,
then, in addition to all other remedies available to such Purchaser, if on or
after the Trading Day immediately following such three (3) Trading Day period,
such Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the holder of shares of
Common Stock that such Purchaser anticipated receiving from the Company without
any restrictive legend (a “Buy-In”), then the Company shall, within three (3)
Trading Days after such Purchaser’s request and in such Purchaser’s sole
discretion, either (i) pay cash to such Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver
to such Purchaser a certificate or certificates representing such shares of
Common Stock and pay cash to such Purchaser in an amount equal to the excess (if
any) of the Buy-In Price over the product of (a) such number of shares of Common
Stock, times (b) the Closing Bid Price on the Deadline Date.

 

4.2        Reservation of Common Stock. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the number of shares of Common Stock
issuable upon conversion of the Series B Shares issued at the Closing.

 

4.3        Furnishing of Information. In order to enable each Purchaser to sell
its Securities under Rule 144, until the date that the Conversion Shares cease
to be Registrable Securities (as defined in the Registration Rights Agreement),
the Company shall use its reasonable best efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such period, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to each
Purchaser and make publicly available in accordance with Rule 144(c) such
information as is required for such Purchaser to sell the Securities under Rule
144.

 

4.4    Reserved.

 

4.5        Share Conversion Procedures. The totality of the procedures required
of each Purchaser in order to convert its Series B Shares are as set forth in
the Series B Certificate of Designation. Subject to compliance with the terms of
the Transaction Documents, no additional legal opinion or other information or
instruction not otherwise specified therein shall be required of a Purchaser to
convert such Purchaser’s Series B Shares. The Company shall honor conversions of
the Series B Shares, and shall deliver Conversion Shares, in each case, in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents and the Series B Certificate of Designation.

 

17

 

  

4.6           Integration. The Company shall not, and shall use its reasonable
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers, or
that will be integrated with the offer or sale of the Securities for purposes of
the rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

 

4.7           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and such Purchaser.

 

4.8           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares to pay up to $1,000,000 of the amount payable on or about the
date hereof pursuant to the terms of the Confidential Settlement Agreement and
Mutual Release dated as of July 10, 2014, as disclosed in the Current Report on
Form 8-K filed by the Company on July 16, 2014, and for working capital and
other general corporate purposes, and shall not use such proceeds for: (a) the
redemption of any Common Stock or Common Stock Equivalents or (b) the payment of
dividends or distributions to the holders of the Company’s Common Stock.

 

4.9           Indemnification of Purchasers.

 

(a)  Indemnification of Purchaser. In consideration of each Purchaser’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, subject to the provisions of this Section 4.9, the
Company will defend, protect, indemnify and hold each Purchaser and its
respective directors, officers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls such Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners, employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (each, a “Purchaser Party”) harmless from and against any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (“Indemnified
Liabilities”) that any such Purchaser Party may suffer or incur as a result of
or relating to (i) any breach of any of the representations or warranties made
by the Company in this Agreement or in any of the other Transaction Documents,
(ii) any breach of any covenants or agreements made by the Company in this
Agreement or in any of the other Transaction Documents, or (iii) any cause of
action, suit, proceeding or claim (including for these purposes a derivative
action brought on behalf of the Company) instituted against the Company, any
Purchaser Party, or any Purchaser in any capacity, or any of them or their
respective Affiliates, by any Person who is not an Affiliate of the Purchaser
seeking indemnification, with respect to or arising out of the negotiation,
authorization, approval, execution, delivery, performance or enforcement of any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of a Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings a
Purchaser may have with any such stockholder or any violations by a Purchaser of
state or federal securities laws or any conduct by a Purchaser which constitutes
fraud or willful misconduct). To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

18

 

  

(b)  Indemnification Procedures. Promptly after receipt by any such Person (the
“Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to this Section 4.9, such Indemnified Person shall promptly notify the Company
in writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all such Indemnified Liabilities and any and all
other fees and expenses relating to such proceeding; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person have mutually agreed to the
retention of such counsel; (ii) the Company shall have failed promptly to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel may be inappropriate due to actual or potential differing interests
between them. The Company shall keep such Indemnified Persons reasonably
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Indemnified Person, in its sole discretion, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding and in no event shall such
settlement include any non-monetary limitation on the actions of any Indemnified
Person or any of its Affiliates or any admission of fault or liability on behalf
of any such Indemnified Person.

 

(c)  Survival of Representations and Warranties; Limitations on Indemnification.
All representations and warranties of the Company contained in this Agreement or
any of the other Transaction Documents, shall survive the Closing hereunder for
a period of eighteen (18) months after the Closing Date. The aggregate amount
required to be paid by the Company pursuant to Section 4.9(a)(i) shall not
exceed in the aggregate the Aggregate Purchase Price payable by all of the
Purchasers.

 

4.10     Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon the written request of any Purchaser. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for or to qualify the Securities for sale to any
Purchaser under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification) and shall
provide evidence of such actions promptly upon the written request of the
Purchaser.

 

4.11     Delivery of Shares At Closing. On the applicable Closing Date, the
Company shall deliver, or cause to be delivered, the Shares purchased by each
Purchaser to such Purchaser.

 

19

 

  

4.12     Participation Rights. Except for Exempt Issuances, from the Closing
Date until the applicable Purchaser’s Purchaser Threshold Date, the Company
shall not, directly or indirectly, issue, offer, sell, grant any option or right
to purchase or otherwise dispose of (or announce any offer, sale, grant of any
option or right to purchase or other disposition of) any Common Stock, Common
Stock Equivalents or other equity security of the Company (any such issuance,
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”) unless the Company shall have first complied with this
Section 4.12 as to such Purchaser. The Company acknowledges and agrees that the
right set forth in this Section 4.12 is a right granted by the Company to each
Purchaser; provided that in accordance with Section 6.6, Purchaser may assign
such rights, in whole or in part, to any (i) Affiliate of such Purchaser or (ii)
any venture capital, private equity or other investment fund now or hereafter
existing which is controlled by one or more general partners or managing members
of, or shares the same management company with, such Purchaser or its
Affiliates.

 

(a)   Subject to Section 4.12(d), the Company shall deliver, at least ten (10)
Business Days prior to the closing of a Subsequent Placement, to the applicable
Purchaser, a written notice (the “Offer Notice”) of such proposed sale (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (i) identify and describe the
Offered Securities, (ii) describe the price and other terms upon which they are
to be sold, and the number or amount of the Offered Securities to be sold and
(iii) offer to sell to the Purchaser the Basic Amount.

 

(b)   To accept an Offer, in whole or in part, the applicable Purchaser must
deliver a written notice to the Company prior to the end of the tenth (10th)
Business Day after such Purchaser’s receipt of the Offer Notice (the “Offer
Period”), setting forth all or less than all of the portion of the Basic Amount
that such Purchaser elects to purchase (the “Notice of Acceptance”).

 

(c)   The Company shall have 60 days from the expiration of the Offer Period
above to offer or sell all or any part of such Offered Securities as to which a
Notice of Acceptance has not been given by the applicable Purchaser (the
“Refused Securities”) in such Subsequent Placement, but only upon terms and
conditions (including, without limitation, the total amount of the shares,
financing, unit prices and interest rates) that are not more favorable to the
acquiring person or persons or less favorable to the Company than those set
forth in the Offer Notice.

 

(d)   Notwithstanding the foregoing, the Company may, at its election, choose to
comply with this Section 4.12 after the closing of a Subsequent Placement by
offering to any applicable Purchaser, within five (5) Business Days after the
closing of such Subsequent Placement, its Basic Amount of the Offered Securities
and shall provide such Purchaser with the opportunity to purchase such Offered
Securities in accordance with the timing provisions set forth herein.

 

(e)   In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4.12(c) above), then any applicable Purchaser may, at its sole option
and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Purchaser
elected to purchase pursuant to Section 4.12(b) above multiplied by a fraction,
(i) the numerator of which shall be the number or amount of Offered Securities
the Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to such Purchaser pursuant to this Section 4.12
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that a Purchaser so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to such Purchaser in accordance with Section 4.12(a) above.

 

(f)    Upon the closing of the sale of all or less than all of the Refused
Securities, each applicable Purchaser shall acquire from the Company, and the
Company shall issue to each such Purchaser, the number or amount of Offered
Securities specified in its Notices of Acceptance, as reduced pursuant to
Section 4.12(e) above if such Purchaser have so elected, upon the terms and
conditions specified in the Offer.

 

20

 

  

(g)   Any Offered Securities not acquired by the applicable Purchasers or other
persons in accordance with Section 4.12(b) above may not be sold until they are
again offered to the applicable Purchasers under the procedures specified in
this Section 4.12.

 

(h)   The Company and each Purchaser agree that if such Purchaser elects to
participate in the Offer, neither the securities purchase agreement, placement
agreement or any other definitive agreement with respect to such Offer shall
include any term or provision whereby such Purchaser shall be required to
consent to any amendment to or termination of, or grant any waiver, release or
the like under or in connection with, any agreement previously entered into with
the Company or any instrument received from the Company.

 

(i)    Notwithstanding anything to the contrary in this Section 4.12 and unless
otherwise agreed to by a Purchaser, the Company shall either (A) promptly
confirm in writing to such Purchaser that the transaction with respect to the
Subsequent Placement has been abandoned or (B) within four (4) business days
following the consummation of the issuance of the Offered Securities, publicly
disclose such issuance of the Offered Securities. Following the delivery of any
confirmation by the Company to a Purchaser pursuant to clause (A) above, the
Company shall, upon such Purchaser’s request, publicly disclose such information
as may be required to be disclosed in order for such Purchaser not to be in
possession of any material, non-public information regarding the Company.

 

(j)    The restrictions contained in this Section 4.12 shall not apply to the
issuance of any Common Stock or Common Stock Equivalents issued or issuable by
the Company: (i) to employees, officers, consultants or directors for services
provided to the Company that are approved by the Company’s Board of Directors;
(ii) upon the exercise or exchange of or conversion of any Securities (including
the conversion of the Series B Shares) issued hereunder or any Common Stock or
Common Stock Equivalents outstanding as of the date hereof ; (iii) pursuant to
the Mezzanine Agreement, the JFC Asset Purchase Agreement or the Amended and
Restated JFC Note (as amended by the amendment thereto contemplated by Section
5.1(i)), in each case, as in effect as of the date hereof, or the exercise of
Common Stock Equivalents issued in respect of such transactions in accordance
with clause (iii); provided that such securities are not amended after the date
hereof to increase the number of shares of Common Stock issuable thereunder or
to lower the exercise or conversion price thereof; (iv) for consideration other
than cash pursuant to a bona fide, arm’s length merger, consolidation
acquisition or similar business combination approved by the Board of Directors,
(v) in connection with the payment of dividends on (A) the outstanding shares of
the Company’s Series A convertible preferred stock, par value $0.001 per share
(the “Series A Preferred”), in the form of additional shares of Series A
Preferred, or (B) the Series C Shares, in the form of additional Series C
Shares, or (vi) in connection with any stock split, stock dividend or
recapitalization of the Company (collectively, the “Exempt Issuances”).

 

(k)   Notwithstanding anything to the contrary contained herein, and for the
avoidance of doubt, in the case of any Purchaser which has participation rights
substantially similar to those contained herein in any other agreement with the
Company, such Purchaser shall only be entitled to exercise its participation
rights under one such agreement.

 

21

 

  

4.13         Board of Directors. Each of Columbus Nova and Michael G. Barry
shall, from and after the date hereof until such Purchaser’s Purchaser Threshold
Date, have the right to nominate one individual for election to the Board of
Directors (each such individual, a “Purchaser Director”); provided, however,
that, in no event shall Columbus Nova, together with its Affiliates, have the
right to nominate, appoint or elect more than a total of three individuals to
the Board of Directors, pursuant to this Agreement and any other agreements or
other instruments in existence as of the date hereof (including the certificate
of designations for the Series A Preferred and the Investor Rights Agreement).
From and after the date hereof until the applicable Purchaser’s Purchaser
Threshold Date, in connection with each election of directors in which the
Purchaser Director is to be elected, the Company shall nominate such Purchaser
Director for election as a director as part of the slate that is included in the
proxy statement (or consent solicitation or similar document) of the Company
relating to the election of directors, and shall provide the highest level of
support for the election of such Purchaser Director as it provides to any other
individual standing for election as a director of the Company as part of the
Company’s slate of directors. Effective as of the date hereof, Michael G. Barry
has been elected to the Board of Directors, to serve as the initial Purchaser
Director of Michael G Barry. From and after the date hereof until the applicable
Purchaser’s Purchaser Threshold Date, if such Purchaser’s Purchaser Director
shall cease to serve as a director for any reason, such Purchaser shall have the
right to appoint another individual to fill the vacancy resulting therefrom.
Following a Purchaser’s Purchaser Threshold Date, within two Business Days of
receiving a written request from the Company, the applicable Purchaser shall
cause its Purchaser Director to resign from the Board of Directors.

 

4.14         Securities Law Disclosure; Publicity. No public release or
announcement concerning the transactions contemplated hereby or by any other
Transaction Document shall be issued by the Company or any Purchaser without the
prior written consent of the Company (in the case of a release or announcement
by a Purchaser) or each Purchaser (in the case of a release or announcement by
the Company) (which consents shall not be unreasonably withheld, conditioned or
delayed), except for any such release or announcement as may be required by law
or the applicable rules or regulations of any securities exchange or securities
market, in which case the Company or such Purchaser, as the case may be, shall
allow each Purchaser or the Company, as applicable, to the extent reasonably
practicable in the circumstances, reasonable time to comment on such release or
announcement in advance of such issuance. The provisions of this Section 4.13
shall not restrict the ability of the Company to summarize or describe the
transactions contemplated by this Agreement in any prospectus or similar
offering document so long as each Purchaser is provided a reasonable opportunity
to review and comment on such disclosure in advance of the filing or other
public dissemination of any such document. Notwithstanding anything herein to
the contrary, from and after the Closing, the parties acknowledge and agree that
each Purchaser and its Affiliates may provide general information about the
subject matter of this Agreement in connection with such Purchaser’s or its
Affiliates’ and affiliated investment funds’ normal fund raising, marketing,
informational or reporting and communication activities; provided that no
Purchaser shall provide any material non-public information regarding the
Company pursuant to this sentence.

 

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

 

5.1           Conditions Precedent to the Obligations of each Purchaser to
Purchase Securities. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser:

 

(a)          Representations and Warranties. The representations and warranties
made by the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

22

 

  

(d)          Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

 

(e)          Adverse Changes. No event or series of events shall have occurred
that has had or would reasonably be expected to have a Material Adverse Effect.

 

(f)          No Suspensions of Trading in Common Stock. The Common Stock shall
not have been suspended, as of the Closing Date, by the Commission or the
Principal Trading Market from trading on the Principal Trading Market nor shall
suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Trading Market.

 

(g)          Company Deliverables. The Company shall have delivered to such
Purchaser the Company Deliverables in accordance with Section 2.2(a).

 

(h)          Compliance Certificate. The Company shall have delivered to such
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit D.

 

(i)          Amendment to Amended and Restated JFC Note. The Company and JFC
Technologies, LLC shall, prior to or concurrent with the Closing, have executed
and delivered Amendment No. 1 to the Amended and Restated JFC Note in the form
attached hereto as Exhibit E.

 

(j)          Approvals. Such Purchaser shall have obtained the requisite
approvals to enter into the transactions contemplated by this Agreement and the
other Transaction Documents.

 

5.2       Conditions Precedent to the Obligations of the Company to sell
Securities. The Company's obligation to sell and issue the Shares at the Closing
to each Purchaser is subject to the fulfillment to the satisfaction of the
Company, on or prior to the Closing Date, of each of the following conditions,
any of which may be waived by the Company:

 

(a)          Representations and Warranties. The representations and warranties
made by each Purchaser contained herein shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, and as of
the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a specific date.

 

(b)          Performance. Each Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

23

 

  

(d)          Purchaser Deliverables. Each Purchaser shall have delivered the
applicable Purchaser Deliverables in accordance with Section 2.2(b).

 

(e)          Termination. This Agreement shall not have been terminated as to
any Purchaser in accordance with Section 6.17.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1        Fees and Expenses. Except as otherwise provided in this Agreement,
each of the Company and each Purchaser shall bear and pay for all of its own
fees and expenses of such party and its respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party, in connection with the due diligence with respect to, and negotiation,
preparation, execution, delivery and performance of, this Agreement and the
other Transaction Documents; provided, however, that in the event that the
Closing shall take place, then the Company shall reimburse each Investor for all
such reasonable out-of-pocket fees and expenses incurred by such Investor. The
Company shall pay all Transfer Agent fees, stamp taxes and other taxes and
duties levied in connection with the sale and issuance of the Securities to the
Purchasers.

 

6.2        Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and each Purchaser will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via email or facsimile (provided the
facsimile sender receives a machine-generated confirmation of successful
transmission) at the email address or facsimile number specified in this Section
6.3 prior to 5:00 P.M., New York City time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via email or facsimile (provided the facsimile sender receives a
machine-generated confirmation of successful transmission) at the email address
or facsimile number specified in this Section 6.3 on a day that is not a Trading
Day or later than 5:00 P.M., New York City time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service specifying with business next day delivery, or (d)
upon actual receipt by the party to whom such notice is required to be given, if
by hand delivery. The address for such notices and communications shall be as
follows:

 

24

 

  

If to the Company:

 

Cyalume Technologies Holdings, Inc.
96 Windsor Street
West Springfield, Massachusetts 01089
Attention: Zivi Nedivi

Telephone No.: (413) 858-2500
Facsimile No.: (413) 736-5737
E-mail: znedivi@cyalume.com

 

With a copy (which shall not constitute notice) to:

 

Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000
Fort Lauderdale, Florida 33301
Telephone No.: (954) 765-0500
Facsimile No.: (954) 765-1477
Attention: Bruce I. March, Esq.
E-mail: marchb@gtlaw.com

 

If to a Purchaser:

 

To its address and facsimile number set forth on the Schedule of Purchasers,
with copies to such Purchaser’s representatives as set forth on the Schedule of
Purchasers

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4        Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

6.5        Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the other Transaction
Documents.

 

6.6        Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers, or by any Purchaser without the prior written consent of the
Company, provided, that any Purchaser may assign its rights hereunder in whole
or in part to (i) any Affiliate of such Purchaser or (ii) any venture capital,
private equity or other investment fund now or hereafter existing which is
controlled by one or more general partners or managing members of, or shares the
same management company with, such Purchaser or its Affiliates, to whom such
Purchaser assigns or transfers any Securities in compliance with the Transaction
Documents and applicable law, provided such transferee shall agree in writing to
be bound, with respect to the transferred Securities, by the terms and
conditions of this Agreement and any Transaction Documents that apply to such
Purchaser.

 

25

 

  

6.7        No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except each Purchaser Party is an intended third party
beneficiary of Section 4.9.

 

6.8        Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.10      Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.11      Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever a Purchaser exercises a material right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

 

26

 

  

6.12      Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

6.13      Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Purchaser
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations by the Company as described
in the foregoing sentence and hereby agree to waive in any action for specific
performance of any such obligation (other than in connection with any action for
a temporary restraining order) the defense that a remedy at law would be
adequate.

 

6.14      Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or any Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15      Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

 

6.16      Purchase Price Adjustment. Any indemnification payment made under this
Agreement shall be treated as an adjustment to the Aggregate Purchase Price for
all tax purposes, except as otherwise required by applicable law.

 

6.17      Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or a Purchaser upon written notice to the other, if the Closing has not
been consummated on or prior to 5:00 P.M., New York City time, on the Outside
Date; provided, however, that the right to terminate this Agreement under this
Section 6.17 shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this Section
6.17 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any Purchaser to compel specific
performance by the Company of its obligations under this Agreement or the other
Transaction Documents. Upon a termination in accordance with this Section 6.17,
the Company and the applicable Purchaser shall not have any further obligation
or liability (including arising from such termination) to the other. The Company
and the Purchasers may extend the term of this Agreement in accordance with the
amendment provisions of Section 6.4 herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  COMPANY:         CYALUME TECHNOLOGIES HOLDINGS, INC.         By:  /s/ Zivi
Nedivi     Name:  Zivi Nedivi     Title:  CEO

 

 

 

  

  PURCHASER:         COVA SMALL CAP HOLDINGS, LLC         By:  /s/ Andy Intrater
    Name:  Andy Intrater     Title:    Chief Executive Officer

 

2

 

  

  PURCHASER:        /s/ Michael G. Barry   Michael G. Barry

 

3

 

  

  PURCHASER:         BAYONET CAPITAL FUND I, LLC         By:  /s/ James G.
Schleck     Name:     Title:

 

4

 

  

EXHIBITS:

 

A: Form of Registration Rights Agreement

B: Form of Opinion of Company Counsel

C: Form of Secretary’s Certificate

D: Form of Officer’s Certificate

E: Form of Amendment to Amended and Restated JFC Note

 

SCHEDULES:

 

Schedule of Purchasers

3.1(a) Subsidiaries

3.1(g) Capitalization

3.1(l) Registration Rights

 

5

 